Exhibit 10.1

CONSULTING AGREEMENT

THIS AGREEMENT IS MADE as of the 17th day of March, 2015.

BETWEEN:

PAPERNUTS CORPORATION,
a company incorporated under the laws

of the Province of Ontario, Canada

(hereinafter called the "Company") 

- and -

DON GIROTTI
an individual resident at 2 Lantana Circle, St. Catherines, Ontario, L2M 7M5,


(hereinafter called the "Consultant") 

WHEREAS the Company wishes to engage the Consultant to provide to the Company
those Consulting Services and otherwise perform the duties and responsibilities
as set out in the Schedule “A” of this Consulting Agreement and the Consultant
agrees to accept that engagement;

AND WHEREAS the Consultant is committed to providing those consulting services
in a professional and competent manner, and to act in the best interests of the
Company while providing them;

WHEREFORE IT IS HEREBY AGREED AS FOLLOWS:


1.                  DEFINITIONS 


1.1              IN THIS AGREEMENT THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANINGS:


(A)                "AFFILIATE" MEANS, WITH RESPECT TO ANY PERSON, ANY OTHER
PERSON THAT DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR UNDER COMMON
CONTROL WITH THAT OTHER PERSON.  FOR THE PURPOSES OF THIS DEFINITION, A PERSON
“CONTROLS” ANOTHER PERSON IF THAT PERSON DIRECTLY OR INDIRECTLY POSSESSES THE
POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT OR POLICIES OF THAT
OTHER PERSON, WHETHER THROUGH THE OWNERSHIP OF SECURITIES, BY CONTRACT OR
OTHERWISE;


(B)               "AGREEMENT" MEANS THIS AGREEMENT INCLUDING THE RECITAL AND THE
SCHEDULE ATTACHED HERETO WHICH ARE HEREBY MADE A PART HEREOF, AS IT MAY BE
AMENDED OR SUPPLEMENTED FROM TIME TO TIME; AND THE EXPRESSIONS "HEREOF",
"HEREIN", "HERETO",

Page 1 of 12



--------------------------------------------------------------------------------



 


"HEREUNDER", "HEREBY" AND SIMILAR EXPRESSIONS REFER TO THIS AGREEMENT AND UNLESS
OTHERWISE INDICATED, REFERENCES TO "SECTIONS" OR "PARAGRAPHS" ARE REFERENCES TO
SECTIONS OR PARAGRAPHS IN THIS AGREEMENT;


(C)                "COMMON SHARES" MEANS THE SHARES OF THE COMPANY WHICH ARE
ENTITLED TO ONE VOTE PER SHARE AT ANY MEETING OF THE SHAREHOLDERS OF THE
COMPANY;


(D)               "CONFIDENTIAL INFORMATION" MEANS INFORMATION OF A SENSITIVE
NATURE RELATED TO THE COMPANY OR ITS AFFILIATES, OR THEIR RESPECTIVE BUSINESSES,
WHICH IS NOT IN THE PUBLIC DOMAIN.  CONFIDENTIAL INFORMATION DOES NOT INCLUDE
ANY INFORMATION THAT:

(I)                 IS WITHIN THE PUBLIC DOMAIN AT THE DATE OF ITS DISCLOSURE TO
THE RECEIVING PARTY, OR SUBSEQUENTLY ENTERS THE PUBLIC DOMAIN (BUT ONLY AFTER IT
ENTERS THE PUBLIC DOMAIN) THROUGH NO FAULT OF THE CONSULTANT;

(II)               IS INDEPENDENTLY DEVELOPED BY OR ON BEHALF OF THE CONSULTANT
AS SHOWN BY DOCUMENTARY EVIDENCE;

(III)             IS DISCLOSED TO THE CONSULTANT BY A THIRD PARTY NOT HAVING AN
OBLIGATION OF CONFIDENCE TO THE PROPRIETOR OF THE INFORMATION AS SHOWN BY THE
DOCUMENTARY EVIDENCE;

(IV)             IS REQUIRED TO BE DISCLOSED BY A COURT OR GOVERNMENT AGENCY OR
IS PERMITTED TO BE DISCLOSED WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY; OR

(V)               IS RESIDUAL INFORMATION.

No combination of information shall be deemed to be within any of the above
exceptions, whether or not the component parts of the combination are within one
or more of the exceptions set out above, unless the combination itself and its
economic value and principles of operation are themselves so excepted;


(E)                "CONSULTING SERVICES" MEANS THOSE SERVICES TO BE PROVIDED BY
THE CONSULTANT TO THE COMPANY DURING THE TERM OF THIS AGREEMENT, AS MORE
PARTICULARLY SET FORTH AND DESCRIBED IN THE SCHEDULE “A” ATTACHED HERETO;


(F)                "COMPANY" MEANS PAPERNUTS CORPORATION, AN ONTARIO REGISTERED
COMPANY;


(G)               "EVENT OF DEFAULT" MEANS: (I) A MATERIAL FAILURE OF THE
CONSULTANT TO PROPERLY PERFORM THE CONSULTING SERVICES OR ANY OTHER MATERIAL
BREACH OF THE TERMS AND CONDITIONS OF THIS AGREEMENT WHICH, IN EITHER CASE, IS
NOT CAPABLE OF REMEDY OR, IF IT IS CAPABLE OF REMEDY, HAS NOT BEEN REMEDIED
WITHIN 30 DAYS OF THE CONSULTANT RECEIVING WRITTEN NOTICE THEREOF FROM THE
COMPANY, OR IF THE NATURE OF THE DEFAULT IS SUCH THAT IT IS NOT REASONABLY
POSSIBLE TO COMPLY WITHIN 30 DAYS, THE CONSULTANT HAS NOT BEGUN AND IS NOT
WORKING DILIGENTLY TO COMPLY WITHIN 30 DAYS (II) THE BANKRUPTCY, INSOLVENCY OR
APPOINTMENT OF A RECEIVER OR OTHER STEPS TAKEN IN FURTHERANCE THEREOF WITH
RESPECT TO THE CONSULTANT;


 

 

 

 

Page 2 of 12



--------------------------------------------------------------------------------



 


(H)               "NOTICE" MEANS ANY WRITTEN STATEMENT, PAYMENT, ACCOUNT,
NOTICE, ELECTION, DIRECTION OR OTHER WRITING REQUIRED OR PERMITTED TO BE GIVEN
HEREUNDER;


(I)                 "INTELLECTUAL PROPERTY" INCLUDES PROPRIETARY RIGHTS UNDER
(I) PATENT LAW, (II) COPYRIGHT LAW, (III) TRADEMARK LAW, (IV) DESIGN PATENT OR
INDUSTRIAL DESIGN LAW, (V) SEMI-CONDUCTOR CHIP OR MASK WORK LAW, OR (VI) ANY
OTHER STATUTORY PROVISION OR COMMON LAW PRINCIPLE WHICH PROVIDES A RIGHT IN
EITHER (A) IDEAS, FORMULAE, ALGORITHMS, CONCEPTS, INVENTIONS OR KNOW-HOW
GENERALLY, INCLUDING TRADE SECRET LAW, OR (B) THE EXPRESSION OR USE OF SUCH
IDEAS, FORMULAE, ALGORITHMS, CONCEPTS, INVENTIONS OR KNOW-HOW;


(J)                 "PERSON" MEANS ANY INDIVIDUAL, PARTNERSHIP, LIMITED
PARTNERSHIP, JOINT VENTURE, SYNDICATE, SOLE PROPRIETORSHIP, COMPANY OR
CORPORATION WITH OR WITHOUT SHARE CAPITAL, UNINCORPORATED ASSOCIATION, TRUST,
TRUSTEE, EXECUTOR, ADMINISTRATOR OR OTHER LEGAL PERSONAL REPRESENTATIVE,
REGULATORY BODY OR AGENCY, GOVERNMENT OR GOVERNMENTAL AGENCY, AUTHORITY OR
ENTITY HOWEVER DESIGNATED OR CONSTITUTED;


(K)               "PUBLIC DOMAIN" MEANS READILY ACCESSIBLE TO THE PUBLIC IN A
WRITTEN PUBLICATION, AND DOES NOT INCLUDE INFORMATION THAT IS ONLY AVAILABLE BY
SUBSTANTIAL SEARCHING OF THE PUBLISHED LITERATURE, AND INFORMATION THE SUBSTANCE
OF WHICH MUST BE PIECED TOGETHER FROM A NUMBER OF DIFFERENT PUBLICATIONS AND/OR
SOURCES;


(L)                 "RESIDUAL INFORMATION" MEANS GENERAL INFORMATION NOT
SPECIFIED AS BEING CONFIDENTIAL IN NATURE BY THE COMPANY THAT IS IN TANGIBLE
FORM AND IS RETAINED IN THE MEMORY OF ANY OF THE CONSULTANT’S AGENTS, EMPLOYEES
OR REPRESENTATIVES WHO HAVE HAD ACCESS TO CONFIDENTIAL INFORMATION INCLUDING
IDEAS, CONCEPTS, KNOW-HOW AND TECHNIQUES OR BUSINESS OPPORTUNITIES THAT HAVE
BEEN CONSIDERED BY THE COMPANY BUT REJECTED OR UNSUCCESSFULLY PURSUED BY THE
COMPANY;


(M)             "WORK OF AUTHORSHIP" INCLUDES BOOKS, COMPUTER PROGRAMS,
DRAWINGS, NOTES, REPORTS, OTHER DOCUMENTS AND MATERIALS; MAGNETIC, ELECTRONIC,
SOUND, OR VIDEO RECORDINGS; AND PHOTOGRAPHS OR CINEMATOGRAPHIC FILMS OR ANY
OTHER WORK IN WHICH COPYRIGHT OR ANY RIGHT OF A SIMILAR NATURE MAY SUBSIST.


2.                  TERM OF ENGAGEMENT


2.1              THE COMPANY ENGAGES THE CONSULTANT TO PROVIDE AND THE
CONSULTANT WILL PROVIDE THE CONSULTING SERVICES BY MEANS OF THE PERSONAL
PERFORMANCE OF THE SAME BY THE CONSULTANT WITH EFFECT FROM THE DATE OF THIS
AGREEMENT ON A CONTINUING BASIS UNLESS AND UNTIL TERMINATED AT ANY TIME BY THE
COMPANY GIVING TO THE CONSULTANT NO LESS THAN TWO (2 MONTHS) PRIOR WRITTEN
NOTICE.


2.2              THE CONSULTANT MAY FORTHWITH TERMINATE THIS AGREEMENT BY
PROVIDING FIFTEEN (15) DAYS WRITTEN NOTICE TO THE COMPANY.


2.3              THE COMPANY AGREES THAT THE CONSULTING SERVICES SHALL, UNLESS
OTHERWISE MUTUALLY AGREED BETWEEN THE PARTIES, BE PERFORMED BY THE CONSULTANT IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 4.


 

 

 

Page 3 of 12



--------------------------------------------------------------------------------



 


3.                  INDEPENDENT CONTRACTOR


3.1              THE PARTIES TO THIS AGREEMENT ARE INDEPENDENT BUSINESSES AND IT
IS INTENDED THAT BOTH PARTIES SHALL RETAIN THEIR INDEPENDENCE.  THE CONSULTANT
SHALL BE AND SHALL ACT SOLELY AS AN INDEPENDENT CONSULTANT IN THE PERFORMANCE OF
ITS DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT.  NOTHING CONTAINED IN THIS
AGREEMENT OR IN THE RELATIONSHIP OF THE COMPANY AND THE CONSULTANT SHALL BE
REGARDED OR CONSTRUED AS CREATING ANY RELATIONSHIP (EMPLOYER/EMPLOYEE, JOINT
VENTURE, ASSOCIATION, OR PARTNERSHIP) BETWEEN THE PARTIES OTHER THAN AS
EXPRESSLY SET FORTH HEREIN.


3.2              THE PARTIES FURTHER AGREE THAT THE CONSULTANT IS NOT AUTHORIZED
TO ASSUME OR TO CREATE ANY OBLIGATION OF ANY KIND, EXPRESS OR IMPLIED, ON BEHALF
OF THE COMPANY OR TO BIND THE COMPANY IN ANY RESPECT WHATSOEVER, UNLESS
OTHERWISE EXPRESSLY AUTHORIZED TO DO SO BY THE COMPANY.


3.3              SUBJECT TO THE CONSULTANT'S PERFORMANCE OF ITS OBLIGATIONS
UNDER SECTION 4 BELOW THE CONSULTANT SHALL BE FREE TO DEVOTE TO THE CONSULTANT'S
CONSULTING BUSINESS SUCH PORTION OF THE CONSULTANT'S TIME, ENERGY, EFFORTS AND
SKILL AS THE CONSULTANT SEES FIT.


4.                  CONSULTANT'S SERVICES


4.1              THE CONSULTANT SHALL PROVIDE THE CONSULTING SERVICES, PLUS SUCH
FURTHER AND OTHER SERVICES AS MAY BE REQUESTED BY THE COMPANY AND AGREED TO BE
PROVIDED BY THE CONSULTANT FROM TIME TO TIME.


4.2              THE CONSULTANT SHALL KEEP AND SUBMIT TO THE COMPANY ACCURATE
RECORDS OF ALL TIME SPENT IN THE PERFORMANCE OF CONSULTING SERVICES FOR AND ON
BEHALF OF THE COMPANY SHOWING SUCH DETAIL AS THE COMPANY AND THE CONSULTANT
SHALL FROM TIME TO TIME AGREE.


4.3              THE CONSULTANT SHALL DEVOTE ITS BEST EFFORTS TO THE PERFORMANCE
OF THE CONSULTING SERVICES AND TO SUCH OTHER SERVICES AS MAY BE REASONABLY
REQUESTED BY THE COMPANY AND HEREBY AGREES TO PROVIDE THE CONSULTING SERVICES TO
THE COMPANY FOR A MAXIMUM OF TWO HUNDRED AND TWENTY (220) DAYS PER YEAR. 
HOWEVER, THE PARTIES ACKNOWLEDGE THAT THE ACTUAL PERIOD WILL BE FLEXIBLE.  


4.4              THE CONSULTANT SHALL ENSURE THAT IT POSSESSES A SUFFICIENT
WORKING KNOWLEDGE OF THE COMPANY'S ACTIVITIES, AND PRODUCTS, AS NECESSARY TO
FULFILL THE CONSULTANT'S OBLIGATIONS HEREUNDER.


4.5              THE CONSULTANT SHALL ENSURE THAT IT AND ITS AGENTS, EMPLOYEES
AND REPRESENTATIVES COMPLY WITH ALL POLICIES, PRACTICES, LAWS AND REGULATIONS
APPLICABLE AT THE PREMISES OR FACILITIES AT WHICH THE CONSULTING SERVICES ARE TO
BE PERFORMED.


4.6              THE CONSULTANT AGREES THAT IT:


(A)                IS SOLELY RESPONSIBLE FOR THE CALCULATION, WITHHOLDING AND
REMITTANCE OF ALL TAXES AND OTHER STATUTORY DEDUCTIONS AND WITHHOLDINGS THAT MAY
BE REQUIRED IN CONNECTION WITH, OR ARISING FROM, THE CONSULTING SERVICES
PERFORMED UNDER THIS

 

 

Page 4 of 12



--------------------------------------------------------------------------------



 


AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY INCOME TAXES, EMPLOYMENT INSURANCE
CONTRIBUTIONS, CANADA PENSION PLAN CONTRIBUTIONS, HST REMITTANCES, WORKERS’
COMPENSATION PREMIUMS, EMPLOYER HEALTH TAX, AND ANY OTHER TAXES, AMOUNTS OR
OTHER EXPENSES; AND


(B)               WILL INDEMNIFY AND HOLD THE COMPANY HARMLESS FROM ANY AND ALL
CLAIMS, LIABILITIES, DAMAGES, TAXES, FINES, PENALTIES OR INTEREST SOUGHT AND
RECOVERED FROM ANY GOVERNMENTAL ENTITY ARISING FROM THE FAILURE OF THE
CONSULTANT OR THE COMPANY TO DEDUCT OR REMIT ANY AMOUNTS OWING WITH RESPECT TO
ANY REQUIRED TAXES, STATUTORY DEDUCTIONS OR OTHER WITHHOLDINGS AS SET OUT IN
PARAGRAPH 4.6(A) ABOVE IN CONNECTION WITH THE CONSULTING SERVICES PERFORMED
UNDER THIS AGREEMENT.


4.7              THE CONSULTANT ACKNOWLEDGES AND AGREES THAT IT WILL BE REQUIRED
TO PROVIDE THE CONSULTING SERVICES AT THE FOLLOWING GEOGRAPHICAL LOCATIONS: 
NORTH AMERICA, AND ELSEWHERE AS REQUIRED BY THE COMPANY'S BUSINESS WITH THE
MUTUAL AGREEMENT OF BOTH PARTIES.


5.                  CONSULTING FEES AND EXPENSES


5.1              THE COMPANY AGREES THAT:


(A)                IT SHALL PAY THE CONSULTANT, IN FULL SATISFACTION OF THE
CONSULTANT’S CONSULTING SERVICES, A FEE OF $80.00 PER HOUR FOR LABOUR AND THE
CONSULTANT’S COST PLUS 15% FOR PARTS THAT THE CONSULTANT PROVIDES WITH RESPECT
TO THE CONSULTING SERVICES TO THE COMPANY, PAYABLE MONTHLY WITHIN THIRTY (30)
DAYS AFTER RECEIPT OF THE INVOICE FROM THE CONSULTANT COVERING THE CONSULTING
SERVICES RENDERED AS CONSULTING FEES FOR THE CONSULTANT'S SERVICES PURSUANT TO
THIS AGREEMENT (THE “CONSULTING FEES”).  THE COMPANY MAY, AT ITS SOLE AND
ABSOLUTE DISCRETION, ELECT TO PAY THE CONSULTING FEE, IN PART OR IN WHOLE,
THROUGH THE ISSUANCE OF COMMON SHARES OF ITS PARENT COMPANY, AXIOM CORP., AT THE
FAIR MARKET VALUE OF SUCH COMMON SHARES TO BE ISSUED AS DIRECTED BY THE
CONSULTANT; AND


(B)               IT SHALL PURCHASE FROM THE CONSULTANT THE FIRST ONE THOUSAND
(1000) INDUSTRIAL PAPERNUT MACHINES PER JOB #29082 AT A PRICE TO BE DETERMINED
BY THE CONSULTANT AND THE COMPANY ACTING IN GOOD FAITH AND AFTER TESTING AND
APPROVAL OF THE PROTOTYPE TO BE AGREED UPON BY THE CONSULTANT AND THE COMPANY.


5.2              THE CONSULTANT AGREES TO RENDER A MONTHLY INVOICE TO THE
COMPANY, IN A FORM ACCEPTABLE TO THE COMPANY, FOR THE CONSULTING SERVICES
PROVIDED IN THAT MONTH, ALONG WITH ANY REASONABLE AND PRE-APPROVED EXPENSES
INCURRED BY THE CONSULTANT WHILE PROVIDING THE CONSULTING SERVICES.  THE
CONSULTANT ALSO AGREES TO SUPPLY ITS HST REGISTRATION NUMBER TO THE COMPANY.


5.3              THE COMPANY SHALL ALSO REIMBURSE THE CONSULTANT FOR ANY
REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE CONSULTANT AT THE REQUEST OF
THE COMPANY.  PRIOR TO THE REIMBURSEMENT OF SUCH EXPENSES, THE COMPANY SHALL
REQUIRE THE CONSULTANT TO PREPARE A DETAILED SUMMARY OF THE EXPENSES INCURRED
AND SUBMIT IT TO THE COMPANY TOGETHER WITH

 

 

Page 5 of 12



--------------------------------------------------------------------------------



 


APPROPRIATE SUPPORTING RECEIPTS, INVOICES, AND OTHER DOCUMENTATION SHOWING SUCH
INFORMATION AS THE COMPANY AND CONSULTANT SHALL FROM TIME TO TIME AGREE.

The Company may make an advance to the Consultant to cover such expenses,
provided that:  (i) the Consultant shall subsequently provide a detailed summary
of the expenses incurred (with supporting receipts) to account for the advance,
and (ii) the Consultant specifically acknowledges to repay the balance of any
outstanding advance immediately upon the termination of this Agreement
(irrespective of how such termination is caused), and that this repayment
obligation shall constitute a debt owing by the Consultant to the Company.


6.                  CONFIDENTIAL INFORMATION AND PROPERTY OF THE COMPANY

6.1              THE CONSULTANT'S OBLIGATIONS AS TO CONFIDENTIAL INFORMATION AND
MATERIALS. CONFIDENTIAL INFORMATION, WHETHER IN WRITTEN, ORAL, MAGNETIC,
PHOTOGRAPHIC, OPTICAL, OR OTHER FORM AND WHETHER NOW EXISTING OR DEVELOPED OR
CREATED DURING THE PERIOD OF THE CONSULTANT'S RELATIONSHIP OR ENGAGEMENT WITH
THE COMPANY, EXCEPTING INFORMATION OBTAINED FROM GENERAL OR PUBLIC SOURCES, IS
PROPRIETARY TO THE COMPANY AND IS HIGHLY CONFIDENTIAL IN NATURE.

In this regard, the Consultant acknowledges that any breach of its obligations
under Section 6 will cause irreparable harm to the Company for which damages
cannot be reasonably calculated.  Accordingly, in the event that the Consultant
breaches its obligations under Section 6, the Consultant agrees that the Company
shall be entitled to obtain injunctive relief restraining any further breach
without proof of actual damages or the requirement to establish the adequacy of
any other remedies available to it.  In addition to injunctive relief, the
Company shall also be entitled to pursue a claim for damages or any other
remedies available to it in law or in equity.


6.2              GENERAL SKILLS. THE GENERAL SKILLS AND RESIDUAL INFORMATION AND
OTHER EXPERIENCE GAINED BY THE CONSULTANT DURING THE CONSULTANT'S RELATIONSHIP
WITH THE COMPANY, AND INFORMATION PUBLICLY AVAILABLE OR GENERALLY KNOWN WITHIN
THE INDUSTRIES OR TRADES IN WHICH THE COMPANY COMPETES, IS NOT CONSIDERED
CONFIDENTIAL INFORMATION.


6.3              PRESERVATION OF CONFIDENTIAL INFORMATION. DURING THE
CONSULTANT'S RELATIONSHIP WITH THE COMPANY, THE CONSULTANT MAY HAVE ACCESS TO
ALL OR A PORTION OF THE CONFIDENTIAL INFORMATION AND, AS SUCH, THE CONSULTANT
WILL OCCUPY A POSITION OF TRUST AND CONFIDENCE WITH RESPECT TO THE COMPANY'S
AFFAIRS AND BUSINESS.  THE CONSULTANT WILL TAKE THE FOLLOWING STEPS TO PRESERVE
THE CONFIDENTIAL AND PROPRIETARY NATURE OF THE CONFIDENTIAL INFORMATION:

(A)                NON-DISCLOSURE. THE CONSULTANT WILL NOT AT ANY TIME DISCLOSE
TO ANY PERSON OR OTHERWISE PERMIT ANY PERSON TO ACCESS ANY CONFIDENTIAL
INFORMATION, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY OR AS
SPECIFICALLY REQUIRED IN THE PERFORMANCE OF THE CONSULTANT'S DUTIES TO THE
COMPANY.

 

 

 

Page 6 of 12



--------------------------------------------------------------------------------



 

(B)               PREVENT DISCLOSURE. THE CONSULTANT WILL TAKE ALL REASONABLE
PRECAUTIONS TO PREVENT DISCLOSURE OF ANY CONFIDENTIAL INFORMATION AND WILL
FOLLOW ALL THE COMPANY'S REASONABLE INSTRUCTIONS TO THE CONSULTANT IN RESPECT OF
THE SAME.

(C)                NON-USE. THE CONSULTANT WILL NOT USE, OR OTHERWISE PERMIT ANY
PERSON TO USE, ANY OF THE CONFIDENTIAL INFORMATION AT ANY TIME, EXCEPT WITH THE
PRIOR WRITTEN CONSENT OF THE COMPANY OR AS SPECIFICALLY REQUIRED IN THE
PERFORMANCE OF THE CONSULTANT'S DUTIES TO THE COMPANY.

(D)               RETURN ALL MATERIALS. UPON TERMINATION OF THE CONSULTANT'S
RELATIONSHIP WITH THE COMPANY, FOR ANY REASON WHATSOEVER, THE CONSULTANT WILL
DELIVER TO THE COMPANY ALL COPIES OF THE CONFIDENTIAL INFORMATION, INCLUDING,
WITHOUT LIMITATION, ANY DOCUMENTATION, RECORDS, LISTINGS, NOTES, DATA, SKETCHES,
DRAWINGS, MEMORANDA, MODELS, ACCOUNTS, REFERENCE MATERIALS, SAMPLES,
MACHINE-READABLE MEDIA AND EQUIPMENT WHICH IN ANY WAY RELATE TO THE CONFIDENTIAL
INFORMATION, WITHOUT RETAINING ANY COPIES.


6.4              CONTINUATION OF CONFIDENTIALITY OBLIGATIONS. THE CONSULTANT
ACKNOWLEDGES AND AGREES THAT THE OBLIGATIONS SET OUT IN THIS SECTION SURVIVE THE
TERMINATION OF THIS AGREEMENT FOR ANY REASON.  THE CONSULTANT FURTHER
ACKNOWLEDGES THAT THE OBLIGATIONS SET OUT IN THIS SECTION ARE NOT IN
SUBSTITUTION FOR ANY OBLIGATIONS WHICH THE CONSULTANT MAY NOW OR HEREAFTER OWE
TO THE COMPANY AND WHICH EXIST APART FROM THIS AGREEMENT AND DO NOT REPLACE ANY
RIGHTS OF THE COMPANY WITH RESPECT TO ANY SUCH OBLIGATIONS.


6.5              COMMUNICATION OF CONFIDENTIAL INFORMATION. THE CONSULTANT
AGREES TO COMMUNICATE TO THE COMPANY ALL CONFIDENTIAL INFORMATION OBTAINED IN
THE COURSE OF PERFORMING THE CONSULTING SERVICES.


7.                  INTELLECTUAL PROPERTY OF THE COMPANY


7.1              COPYRIGHT AND OWNERSHIP.  THE CONSULTANT AGREES THAT ANY AND
ALL RIGHTS, TITLE, AND INTEREST IN OR TO ANY AND ALL OF THE PRODUCTS, WORK
PRODUCT, WORKS OF AUTHORSHIP, INTELLECTUAL PROPERTY OR MATERIALS PRODUCED BY THE
CONSULTANT OR BY ITS PERSONNEL WHILE PROVIDING THE CONSULTING SERVICES SHALL BE
THE EXCLUSIVE PROPERTY OF THE COMPANY.  FOR GREATER CERTAINTY, THE COMPANY SHALL
HAVE ALL PROPRIETARY INTERESTS IN EVERYTHING THAT CONSULTANT AND ITS EMPLOYEES
AND PERMITTED SUB-CONTRACTORS, ALONE OR WITH OTHERS, CREATE OR DO FOR THE
COMPANY INCLUDING INVENTIONS, DESIGNS, COMPUTER PROGRAMS (AND RELATED
DOCUMENTATION AND MATERIALS), INTELLECTUAL PROPERTY AND WORKS OF AUTHORSHIP
(WHICH ARE COLLECTIVELY REFERRED TO HEREIN AS “DEVELOPMENTS”).  CONSULTANT
AGREES TO AND DOES HEREBY EXPRESSLY AND IRREVOCABLY ASSIGN AND CAUSE TO BE
ASSIGNED IN FAVOUR OF THE COMPANY ALL COPYRIGHT, RIGHTS TO INVENTIONS, PATENTS,
TRADE SECRETS OR OTHER INTELLECTUAL PROPERTY WHICH CONSULTANT AND ITS EMPLOYEES
AND PERMITTED SUB-CONTRACTORS MAY ENJOY IN THE DEVELOPMENTS.  WITHOUT
LIMITATION, ALL WORKING PAPERS, NOTES AND MEMORANDA WHICH ARE MADE OR OBTAINED
BY CONSULTANT AND ITS EMPLOYEES AND PERMITTED SUB-CONTRACTORS IN THE COURSE OF
THIS AGREEMENT SHALL BE THE PROPERTY OF THE COMPANY AND WILL ACCORDINGLY BE
PROVIDED TO THE COMPANY UPON TERMINATION OF THIS AGREEMENT.


 

 

 

 

 

 

Page 7 of 12

--------------------------------------------------------------------------------

 


7.2              MORAL RIGHTS. NO WORK PRODUCED BY THE CONSULTANT SHALL BE
DEEMED TO FALL WITHIN ANY OTHER CLASSIFICATION, WHICH WOULD RESULT IN OWNERSHIP
RIGHTS OF ANY DESCRIPTION CONCERNING SUCH MATERIALS OR WORK VESTING IN THE
CONSULTANT. IN THE EVENT ANY OWNERSHIP RIGHTS IN THE DEVELOPMENTS ARE DEEMED TO
VEST IN THE CONSULTANT, THE CONSULTANT WAIVES ALL MORAL RIGHTS RELATED TO SUCH
DEVELOPMENTS AND THE CONSULTANT AGREES THAT THE COMPANY MAY MODIFY AND USE SUCH
WORK AS IT SEES FIT.  THE CONSULTANT AGREES THAT ANY DEVELOPMENTS PRODUCED IN
THE COURSE OF PERFORMING THE CONSULTING SERVICES UNDER THIS AGREEMENT SHALL NOT
BE THE SUBJECT OF AN APPLICATION FOR COPYRIGHT, OR PATENT BY OR ON BEHALF OF THE
CONSULTANT AND THAT THE CONSULTANT SHALL CO-OPERATE WITH THE COMPANY IN ANY
APPLICATION FOR COPYRIGHT OR PATENT IT DEEMS APPROPRIATE CONCERNING ANY
DEVELOPMENTS.


7.3              ASSIGNMENT OF TITLE. CONSULTANT AGREES THAT ON THE COMPANY’S
REQUEST, CONSULTANT SHALL PROMPTLY EXECUTE A SPECIFIC ASSIGNMENT OF TITLE TO THE
COMPANY OR ITS DESIGNEE, AND DO ANYTHING ELSE REASONABLY NECESSARY TO ENABLE THE
COMPANY OR ITS DESIGNEE TO SECURE PATENT, COPYRIGHT OR OTHER FORM OF
INTELLECTUAL PROPERTY OR TRADE SECRET INTEREST PROTECTION FOR THE DEVELOPMENTS
IN CANADA AND IN ALL OTHER COUNTRIES.


7.4              EXCLUSION. THE CONSULTANT ACKNOWLEDGES THAT THERE ARE NO IDEAS,
PROCESSES, TRADEMARKS, SERVICE MARKS, TECHNOLOGY, COMPUTER PROGRAMS,
INTELLECTUAL PROPERTY, WORKS OF AUTHORSHIP (ORIGINAL OR OTHERWISE), DESIGNS,
FORMULAS, INVENTIONS, DISCOVERIES, PATENTS, COPYRIGHTS, OR IMPROVEMENTS TO THE
FOREGOING WHICH FALL WITHIN THE PROVISIONS OF SECTION 7.2 THAT IT DESIRES TO
EXCLUDE FROM THE OPERATION OF THIS AGREEMENT.  TO THE BEST OF THE CONSULTANT'S
KNOWLEDGE, IT IS NOT A PARTY TO ANY EXISTING CONTRACT IN CONFLICT WITH THIS
AGREEMENT OR ANY OTHER CONTRACT TO ASSIGN IDEAS, PROCESSES, TRADEMARKS, SERVICE
MARKS, INVENTIONS, TECHNOLOGY, COMPUTER PROGRAMS, WORKS OF AUTHORSHIP (ORIGINAL
OR OTHERWISE), DESIGNS, FORMULAS, DISCOVERIES, PATENTS, INTELLECTUAL PROPERTY OR
COPYRIGHTS TO ANY OTHER PERSON.


7.5              DISCLOSURE. THE CONSULTANT AGREES TO PROMPTLY DISCLOSE TO THE
COMPANY ALL OF ITS WORK OF AUTHORSHIP AND INTELLECTUAL PROPERTY AND HEREBY
AGREES TO EXECUTE ALL DOCUMENTS OR DO ALL OTHER ACTS NECESSARY IN ORDER TO
ENABLE THE COMPANY TO PRESERVE AND PROTECT ITS RIGHTS IN THE DEVELOPMENTS. 
REGARDLESS OF WHETHER THIS AGREEMENT HAS BEEN TERMINATED, THE CONSULTANT AGREES
TO EXECUTE, ACKNOWLEDGE, AND DELIVER ANY INSTRUMENTS, AND TO PROVIDE WHATEVER
OTHER ASSISTANCE IS REQUIRED TO CONFIRM THE OWNERSHIP BY THE COMPANY OF SUCH
RIGHTS IN THE DEVELOPMENTS. REASONABLE EXPENSES INCURRED FOR SUCH ASSISTANCE
SHALL BE PAID BY THE COMPANY. NO ADDITIONAL COMPENSATION SHALL BE PAID TO THE
CONSULTANT IN RESPECT OF ANY OF THE MATTERS REFERRED TO IN THIS CLAUSE.


7.6              NO RIGHTS. NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO
GRANT TO THE CONSULTANT ANY EXPRESS OR IMPLIED OPTION, LICENSE OR OTHER RIGHTS,
TITLE OR INTEREST IN OR TO THE CONFIDENTIAL INFORMATION OF THE DEVELOPMENTS, OR
OBLIGATE EITHER PARTY TO ENTER INTO ANY AGREEMENT GRANTING ANY SUCH RIGHT.  IF
THE CONSULTANT ACQUIRES ANY RIGHT, TITLE OR INTEREST IN ANY CONFIDENTIAL
INFORMATION OR ANY DEVELOPMENTS, THE CONSULTANT HEREBY IRREVOCABLY ASSIGNS ALL
SUCH RIGHTS, TITLE AND INTERESTS EXCLUSIVELY TO THE COMPANY.

 


 

 

 

 

Page 8 of 12



--------------------------------------------------------------------------------



 


8.                  TERMINATION 


8.1              BY THE CONSULTANT.  IF THE CONSULTANT SERVES NOTICE TO
TERMINATE THIS AGREEMENT PURSUANT TO PARAGRAPH 2.2, THE COMPANY SHALL HAVE THE
OPTION, IN ITS COMPLETE DISCRETION, TO WAIVE ALL OR PART OF THE REQUIRED NOTICE
PERIOD AND IMMEDIATELY TERMINATE THIS AGREEMENT.  IN THE EVENT THAT THE COMPANY
EXERCISES ITS OPTION TO WAIVE ALL OR PART OF THE REQUIRED NOTICE PERIOD, THE
COMPANY SHALL ONLY BE LIABLE TO THE CONSULTANT FOR ANY CONSULTING FEES AND
EXPENSES OWING FOR THE PERIOD UP TO, AND INCLUDING, THE EFFECTIVE DATE OF
TERMINATION.  THE CONSULTANT EXPRESSLY AGREES THAT THE COMPANY SHALL HAVE NO
FURTHER OR OTHER OBLIGATIONS TO IT, OTHER THAN AS SPECIFICALLY PROVIDED BY THIS
PARAGRAPH.


8.2              BY THE COMPANY.  THE COMPANY MAY TERMINATE THIS AGREEMENT:


(A)                IMMEDIATELY IN THE EVENT OF THE CONSULTANT COMMITTING OR
BEING SUBJECT TO AN EVENT OF DEFAULT; OR


(B)               BY PROVIDING THE WRITTEN NOTICE (OR THE EQUIVALENT CONSULTING
FEES OWING IN LIEU OF SUCH NOTICE) AS REQUIRED BY PARAGRAPH 2.1.

The Consultant hereby agrees to accept the notice or payments (if any)
prescribed by this paragraph in full and final satisfaction of the Company’s
obligations to the Consultant arising from the termination of this Agreement. 
Upon providing the notice or payments (if any) required by this paragraph, the
Consultant specifically acknowledges and agrees that the Company has no further
or other obligations to it.


9.                  NOTICE 


9.1              UNLESS OTHERWISE PERMITTED BY THIS AGREEMENT, ALL NOTICES,
REQUESTS, DEMANDS AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN FULLY GIVEN IF DELIVERED:  (I) PERSONALLY TO THE
PARTY TO WHOM THE NOTICE OR OTHER COMMUNICATION IS DIRECTED, (II) BY FACSIMILE
TRANSMISSION WITH AN ACKNOWLEDGEMENT RECEIVED AT THE NUMBER SET OUT BELOW, OR
(III) BY PREPAID REGISTERED MAIL ON THE FIFTH BUSINESS DAY AFTER THE DATE ON
WHICH IT IS SO MAILED (PROVIDED THAT IF THERE IS AN INTERRUPTION IN THE REGULAR
POSTAL SERVICE DURING SUCH PERIOD ARISING OUT IF A STRIKE, LOCKOUT, WORK
SLOW-DOWN OR SIMILAR LABOUR DISPUTE IN THE POSTAL SYSTEM, ALL DAYS DURING WHICH
SUCH INTERRUPTION OCCURS SHALL NOT BE COUNTED) TO THE FOLLOWING ADDRESS:

Notice to the Company:

 

Tyler Pearson

Papernuts Corporation
380 Vansickle Road, Unit 600

St. Catherines, Ontario

L2S 0B5

Attention:        President
Facsimile:        (289) 273-2099

 

 

Page 9 of 12



--------------------------------------------------------------------------------



 

Notice to the Consultant:

Don Girotti

26 Seapark Drive

St. Catherines, Ontario, L2M 6S6

 

Facsimile:        (905) 684-8825

Either party may change its address for service from time to time by providing
written notice to the other party in accordance with this section.
  


10.              GOVERNING LAW


10.1          THE PARTIES AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF ONTARIO, CANADA. 
EACH OF THE COMPANY AND THE CONSULTANT IRREVOCABLY ATTORNS TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE PROVINCE OF ONTARIO IN CONNECTION WITH ANY
DISPUTE, CLAIM OR PROCEEDING ARISING UNDER THIS AGREEMENT OR THE CONSULTANT’S
PERFORMANCE OF THE CONSULTING SERVICES.


11.              MISCELLANEOUS 


11.1          THIS AGREEMENT CONTAINS THE ENTIRE UNDERSTANDING AND AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE CONSULTING SERVICES TO BE PROVIDED BY
THE CONSULTANT.


11.2          THE RIGHTS AND OBLIGATIONS OF THE PARTIES SET OUT UNDER SECTIONS
6, 7, AND 11 OF THIS AGREEMENT SURVIVE THE TERMINATION OF THIS AGREEMENT INSOFAR
AS IS NECESSARY TO GIVE FULL EFFECT TO THE TERMS HEREOF.


11.3          THIS AGREEMENT SHALL BE ASSIGNABLE BY THE COMPANY TO ANY
THIRD-PARTY, BUT NOT BY THE CONSULTANT WITHOUT THE EXPRESS WRITTEN CONSENT OF
THE COMPANY.


11.4          ANY CHANGES OR AMENDMENTS TO THIS AGREEMENT MUST BE EXPRESSLY
APPROVED IN WRITING BY BOTH PARTIES HERETO.


11.5          IN THE EVENT THAT ANY PROVISION IN THIS AGREEMENT IS DETERMINED BY
A COURT OF COMPETENT JURISDICTION TO BE VOID OR UNENFORCEABLE IN WHOLE OR IN
PART, IT SHALL BE DEEMED TO BE SEVERED FROM THIS AGREEMENT.  HOWEVER, ANY SUCH
DETERMINATION WILL NOT IMPAIR OR AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY
OTHER COVENANT OR PROVISION CONTAINED IN THIS AGREEMENT, AND THIS AGREEMENT
SHALL BE CONSTRUED AS THOUGH SUCH INVALID OR UNENFORCEABLE PROVISION WERE
OMITTED.


11.6          EACH OF THE COMPANY AND THE CONSULTANT AGREE THAT THEY HAD THE
OPPORTUNITY TO OBTAIN, OR DID OBTAIN, INDEPENDENT LEGAL ADVICE PRIOR TO
EXECUTING THIS AGREEMENT.  BOTH PARTIES ACKNOWLEDGE AND AGREE THAT THE TERMS OF
THIS AGREEMENT ARE FAIR AND REASONABLE.

 

Page 10 of 12



--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF the parties have executed this Agreement with effect from the
date first written above.

 

 

 

PAPERNUTS CORPORATION

 

 

 

 

Per:

 

 

/s/ Tyler Pearson

 

 

 

 

Authorized Signatory

Tyler Pearson

CEO

 

 

 

[x15032017125800.gif]SIGNED, SEALED & DELIVERED
In the presence of:

 

 



Witness

 

/s/ Don Girotti

Don Girotti

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 11 of 12

--------------------------------------------------------------------------------

 

SCHEDULE “A”

 

Duties of the Consultant

The Consultant shall provide consulting, design, manufacturing, assembly and
testing services to the Company with respect to the Company’s machines and
business at the remuneration as provided for in this Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 12 of 12

--------------------------------------------------------------------------------

